Citation Nr: 1413171	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-26 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than December 31, 2006 for the grant of service connection for neurological deficit of the right lower extremity.

2.  Entitlement to an effective date earlier than December 31, 2006 for the grant of service connection for neurological deficit of the left lower extremity.

3.  Entitlement to an effective date earlier than December 31, 2006 for the grant of service connection for hypertension.  

4.  Entitlement to an effective date earlier than December 31, 2006 for the grant of service connection for erectile dysfunction.  

5.  Entitlement to an effective date earlier than December 31, 2006 for the grant of special monthly compensation (s) based on total service-connected disability with additional service connected disabilities ratable as 60 percent or more.

6.  Entitlement to an effective date earlier than December 31, 2006 for the grant of special monthly compensation based on loss of use of a creative organ.
7.  Entitlement to an effective date earlier than December 31, 2006 for the grant of a 100 percent evaluation for congestive heart failure.

8.  Entitlement to an effective date earlier than December 31, 2006 for the grant of a 20 percent evaluation for lumbosacral strain.

9.  Entitlement to an effective date earlier than December 31, 2006 for the grant of a 10 percent evaluation for left knee chondromalacia patella.

10.  Entitlement to an effective date earlier than December 31, 2006 for the grant of a 10 percent evaluation for hiatal hernia.

11.  Entitlement to an effective date earlier than December 31, 2006 for the grant of Dependents' Educational Assistance (DEA).

12.  Entitlement to higher initial evaluations for diabetes mellitus, rated as noncompensably disabling November 1, 1993 to November 20, 2005; as 20 percent disabling from November 21, 2005 to December 30, 2006; and as 40 percent disabling from December 31, 2006.

13.  Entitlement to an initial compensable evaluation for chronic hematuria.

14.  Entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities for the period prior to November 21, 2005.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from may 1971 to May 1973, from August 1974 to May 1981, and from April 1988 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia and Columbia, South Carolina.

A July 2005 rating decision effectuated the Board's July 2005 grant of service connection for diabetes mellitus and chronic hematuria, assigning noncompensable evaluations to both disabilities.  An effective date of November 1, 1993 was assigned, corresponding to the date following the Veteran's retirement from service.  This rating decision also denied entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  In correspondence received subsequently in July 2005 by the Atlanta RO, the Veteran disagreed with the evaluations assigned to diabetes mellitus and chronic hematuria, and with the denial of a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  The Board notes that, in the years since the July 2005 rating decision, compensable evaluations were awarded for some disabilities, the earliest effective date awarded being November 21, 2005.  The record does not reflect that the RO responded to the Veteran's notice of disagreement; thus, the issues pertaining to the evaluation of diabetes mellitus and chronic hematuria have been recharacterized by the Board to reflect that the Veteran seeks higher initial evaluations for those disabilities.    

The remaining issues are on appeal from a May 2008 rating decision which granted various benefits and assigned an effective date of December 31, 2006.  The RO noted that the Veteran's claim for a total rating based on unemployability (TDIU) was processed as a claim for increase for all of the Veteran's service-connected conditions, and thus, the effective date was the date of receipt of the claim for a TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, in July 2005 the Veteran timely submitted a notice of disagreement with the July 2005 rating decision which granted service connection for diabetes mellitus and chronic hematuria and assigned noncompensable evaluations.  He also disagreed with the denial of a 10 percent rating based on multiple noncompensable service-connected disabilities.  The RO did not respond to the Veteran's notice of disagreement.  The filing of a notice of disagreement places a claim in appellate status.  As such, these issues must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 239, 240-41 (1999).

In the August 2008 rating decision the RO granted service connection for neurological deficit of the lower extremities, hypertension, and erectile dysfunction as secondary to diabetes mellitus, and assigned an effective date of December 31, 2006, the date of receipt of a claim for a total rating based on unemployability due to service-connected disabilities.  However, as discussed, the issue of the evaluation for diabetes mellitus was the subject of the Veteran's July 2005 notice of disagreement.  Notably, the effective date assigned to the grant of service connection for diabetes mellitus was November 1, 1993, the date of receipt of the Veteran's original claim.  Because the question of whether a higher evaluation for diabetes mellitus is warranted for this period has not been addressed by the RO, and because the subsequent grant of service connection for neurological deficit, hypertension, and erectile dysfunction was based on a relationship to diabetes mellitus, the Board finds that the issue of the effective date of service connection for these secondary disabilities cannot be addressed until the RO addresses the issue of entitlement to a higher initial rating for diabetes mellitus from November 1, 1993.  In sum, it would be inappropriate at this juncture to enter a final determination on the issue of earlier effective dates for the grant of service connection prior to a determination on the initial evaluation of the Veteran's diabetes mellitus.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Finally, as pointed out by the Veteran as early as his October 2005 notice of disagreement, he is in receipt of Social Security Administration (SSA) disability benefits.  As correctly noted by his representative, records held by SSA have not yet been sought, and are relevant to the Veteran's claim, specifically his level of disability prior to December 31, 2006.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand to obtain such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records. A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Issue the appellant a statement of the case on the issues of entitlement to higher initial evaluations for diabetes mellitus and chronic hematuria, as well as the issue of a 10 percent evaluation based on multiple noncompensable service-connected disabilities for the period from November 1, 1993, pursuant to 38 C.F.R. § 19.26 (2013).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, the RO should return the claim to the Board for the purpose of appellate disposition. 

3.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


